Citation Nr: 0306959	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability 
as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision by the Detroit, Michigan RO.  This case was 
before the Board in April 2001 and August 2002 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  The veteran's right knee disability was not caused or 
chronically worsened by his service-connected left knee 
disability.


CONCLUSION OF LAW

The veteran's right knee disability is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2002); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).
.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's April 
2001 and August 2002 remands, and letters from the RO to the 
veteran, the veteran has been informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded appropriate VA examinations to 
determine the nature and etiology of any currently present 
right knee disability.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.

Factual Background

The veteran served on active duty from February 1953 to 
December 1954.  Service medical records are negative for 
complaints or findings related to a right knee disability.  
In 1954, the veteran sustained a contusion to his left knee.  
The diagnosis was old internal derangement of the left knee.

Following service, in 1958, the RO granted service connection 
for internal derangement of the left knee.

In September 1996, the veteran underwent a total left knee 
replacement.  

The veteran was seen by his private physician in January 1998 
with complaints of increased right knee pain, which his 
physician noted was "not surprising . . . since [the right 
knee] is the knee that now does most of the weight bearing 
following his left knee surgery."  The veteran was referred 
to physical therapy in order to strengthen his legs.  In 
physical therapy, the veteran made "excellent progress" and 
his right knee became asymptomatic.

In June 1998, the veteran submitted a claim for service 
connection for a right knee disability as secondary to his 
service-connected left knee disability.  In support of his 
claim, the veteran submitted a May 1998 letter from J. 
Nastelin, M.D., Clinical Assistant Professor, Department of 
Internal Medicine at the University of Michigan.  In this 
letter, Dr. Nastelin stated that pain and arthritis of the 
veteran's right knee resulted from him favoring his left leg 
for many years.

An August 1998 VA examination report notes the veteran's 
complaints of pain and swelling in his right knee since 1995.  
The veteran indicated that he used a brace on his left knee 
periodically, but denied using a cane.  Upon examination, the 
veteran walked with normal gait.  Alignment of the right knee 
was good and there was no instability.  Quadriceps muscle 
tone was satisfactory.  There was cystic swelling at the 
distal thigh level, near the upper outer side of the patella, 
measuring about 1 to 1.5 inches in diameter.  This swelling 
was not connected to the knee joint and was not compressible.  
Patellar position was normal with complaints of pain on 
palpation.  Movement was satisfactory, with crepitus felt.  
Range of motion was from 5 degrees to 130 degrees.  The 
ligaments were stable, both in the medial lateral and 
anteroposterior direction.  X-rays of the right knee revealed 
minimal arthritic change without any evidence of loose 
bodies.  The diagnosis was mild degenerative arthritis of the 
right knee.  The examiner concluded that the veteran's 
"degenerative arthritis of his right knee is not secondary 
to his service connected left knee condition." 

A September 1998 VA MRI revealed a small effusion in the 
suprapatellar bursa of the right knee.  The cartilage of the 
medial patella was markedly thinned and absent in areas.  
Degenerative changes were noted at the femoral joint with 
osteophytosis.  Degenerative changes were also noted 
elsewhere in the medial and lateral compartments.  
Correlation could be made with plain radiographs.  
Degenerative signal was seen within the menisci without 
evidence of a frank tear.  A small amount of high signal was 
seen surrounding the medial collateral ligament consistent 
with a strain.  There was no evidence of a full thickness 
tear of the MCL.  The ACL, PCL, LCL and extensor mechanism 
appeared intact.

In February 1999, the veteran was seen by his private 
physician for pain an limitation of motion in the right knee.  
X-rays revealed some very early, mild chondrocalcinosis.  In 
March 1999, the veteran underwent an arthroscopy of the right 
knee with debridement of a degenerative lateral meniscus tear 
and excision of synovial plica.  

A December 1999 VA examination report notes the veteran's 
complaints of intermittent pain in his right knee, which 
increased during damp weather.  The diagnoses included mild 
degenerative arthritis of the right knee, mainly involving 
the patellofemoral compartment.  The examiner opined that 
"the right knee arthritis is not secondary to service-
connected left knee condition."

In a March 2000 letter, Dr. Nastelin stated that the 
veteran's "left knee problems have caused him to walk oddly 
putting additional weight and stress on his right knee."  
She further opined that the veteran currently had right knee 
arthritis which was "at least somewhat caused by his 
longstanding left knee disease."

Radiology and nuclear medicine tests conducted at the 
University of Michigan Health System in June 2000 revealed no 
evidence of a right knee fracture.  Minimal spurring was 
present about the posterior aspect of the patella.  

Private treatment records dated in 2000 and 2001 note the 
veteran's ongoing complaints of pain and swelling in the 
right knee and treatment for osteoarthritis.

An October 2001 VA examination was performed by the same 
physician who conducted the August 1998 and December 1999 VA 
examinations.  The examination report notes the veteran's 
complaints of right knee pain and swelling.  The veteran 
reported that he periodically needed a cane to move around, 
and that he took Celebrex for arthritis.  The veteran also 
reported a history of left knee disability.  He noted that 
his left knee had improved following surgery in 1996, but he 
was still left with some limitation of motion.  Following the 
examination and review of the claims file, the examiner 
concluded, "It is my opinion that it is not likely that the 
veteran's right knee condition is related or connected with 
the service connected left knee condition.  It is also my 
opinion that there is no indication that his right knee 
condition has been worsened by left knee disability."

In a September 2002 addendum to the October 2001 VA 
examination report, the VA examiner stated:

I am putting the following rationales 
forward in support of the opinion 
rendered by me.

1.  There was an arthroscopic 
intervention of [the veteran's] right 
knee which is some kind of surgical 
trauma.

2.  The current age of the veteran.

3.  Mild varus deformity of the right 
knee.

4.  According to my opinion, the 
degenerative changes were mainly involved 
around the patellofemoral compartment 
which is really not a weight-bearing area 
of the knee joint.

5.  The arthritic changes recorded are 
recent findings, and there is no record 
of arthritis or any right knee complaints 
prior to the total knee arthroplasty on 
the left side in 1996.

6.  The veteran had a total knee 
arthroplasty on the left side in 
September 1996 which is from all 
accounts, satisfactory and successful.  
If anything, he is depending more on his 
repaired left knee since 1996 since it is 
good and not overusing his right knee.  
Considering all these factors, my opinion 
remains the same-that there is no 
relationship between the left knee which 
is service connected and the current 
status of his right knee.  

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In the case at hand, the medical evidence initially documents 
the presence of right knee disability more than 40 years 
after service.  

As has been noted above, the record contains evidence 
favorable to the veteran's claim in the form of several 
private medical opinions that relate the veteran's right knee 
arthritis to his service-connected left knee disability.  
Specifically, Dr. Nastelin opined that the veteran's 
arthritis of the right knee was caused, at least in part, by 
favoring his service-connected left leg for many years.  
However, although these medical opinions provide a medical 
nexus, none of these medical opinions include any specific 
medical reasoning or citation to clinical or diagnostic 
evidence in support of such conclusion.  In particular, there 
is no indication that Dr. Nastelin had access to the 
veteran's claims file or other medical records, and Dr. 
Nastelin did not cite to particular post-service diagnostic 
or clinical findings.  The Board notes that the weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, is based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Furthermore, the Board 
also notes that the United States Court of Appeals for 
Veterans Claims has consistently declined to adopt a rule 
that accords greater weight to the opinions of treating 
physicians.  See Chisem v. Brown, 8 Vet. App. 374 (1995).

The Board accords less probative value to the private reports 
as compared to the contrary evidence in the form of the 
report of the VA examination conducted in October 2001, with 
an addendum dated in September 2002.  This VA examination was 
based upon a specific review of the veteran's claims file, 
and the VA examiner cited to specific complaints and clinical 
findings particular to the veteran.  The VA examiner 
specified that the degenerative changes found in the 
veteran's right knee were mainly in a non weight-bearing area 
of the knee joint.  This refutes the findings made by the 
veteran's private examiner, i.e. that favoring the left leg 
caused right knee arthritis.  Furthermore, the VA examiner 
noted that the veteran had undergone a successful left knee 
replacement in 1996 and was subsequently able to physically 
depend on that knee.  The VA examiner pointed out that the 
veteran's right knee problems developed after this successful 
surgery, making it unlikely that his right knee problems were 
in any way related to his left knee problems.  The VA 
examiner attributed the veteran's arthritis to his advancing 
age.  The examiner concluded that there was no relationship 
between the veteran's service connected left knee condition 
and his right knee disability.  As that VA examiner cited to 
the specifics of the veteran's case and based the offered 
opinion on a review of the claims file, the Board finds such 
to be of more probative value than the unsupported private 
statements.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
fact alleged by the veteran); See also Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or another 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis).

Finally, while the Board does not doubt the sincerity of the 
veteran's belief that he suffers from a right knee disability 
that is related to his service-connected left knee 
disability, as a layperson, he is not competent to render a 
medical diagnosis or opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under these circumstances, the Board must conclude that 
service connection for a right knee disability on a secondary 
basis is not warranted.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to service connection for a right knee disability 
as secondary to service-connected left knee disability is 
denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

